This matter having been duly presented on the motion of the Office of Attorney Ethics to transfer to active status MAGDY F. ANISE, formerly of JERSEY CITY, who was admitted to the bar of this State in 1987, and who was transferred to disability inactive status pursuant to Rule 1:20-12 by Order of the Court filed May 14, 2013;
And MAGDY F. ANISE, through counsel, having asserted no opposition to the motion of the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that the motion is granted and MAGDY F. ANISE is hereby transferred to active status, effective immediately.